In an action to recover damages for breach of contract, plaintiff appeals from an order of the Supreme Court, Westchester County, entered November 24, 1975, which granted defendants’ motion "to strike so much of the complaint as pleads a cause of action for mental and emotional distress by reason of the defendants’ alleged breach of contract.” Order affirmed, with $50 costs and disbursements. In New York it is generally held that emotional and mental distress is not compensable in a breach of contract action (see Boyce v Greeley Sq. Hotel Co., 228 NY 106). This is especially true when the breaching party is engaged in private enterprise and there is no allegation of an accompanying physical injury. The plaintiff has shown no persuasive reason to abandon the general rule. Bad faith alone is insufficient to justify an exception to the general rule. Furthermore, the conclusory allegation of the defendants’ bad faith and *976deliberate breach is, by itself, insufficient to defeat a motion pursuant to CPLR 3211 to dismiss a cause of action. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur.